PER CURIAM.
Cleveland Lee Johnson sought relief from a sentence of death by filing a petition pursuant to CrPR 3.850, 33 F.S.A., and appeals the denial of that petition. The relief he sought has since been afforded him by the Supreme Court of Florida in In re Baker et al., Fla.1972, 267 So.2d 331. See also Barlow v. State, Fla.1972, 267 So.2d 822, holding that Witherspoon1 objections are rendered immaterial by Furman v. Georgia, 408 U.S. 238, 92 S.Ct. 2726, 33 L.Ed.2d 346.
This appeal is now moot, and is accordingly
Dismissed.
PIERCE, C. J., and LILES and Mc-NULTY, JJ., concur.

. Witherspoon v. Illinois, 391 U.S. 510, 88 S.Ct. 1770, 20 L.Ed.2d 776 (1968).